DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Beavers on 11 February 2021.
The application has been amended as follows: “…and the second stitcher rotational direction such that a depth of .

Allowable Subject Matter
Claims 1, 3-12, 16-17, 19-21 and 24-31 comprise of allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding independent claim 1, the closest prior art of record is represented by Byerley, which discloses a drum and bidirectional stitching wheel with a stitcher rotation axis.
	However, Byerley does not disclose that the stitching wheel comprises an interconnected web that includes a plurality of polygonal cells.
	Regarding independent claim 24, the closest prior art of record is represented by Byerley, which discloses a drum and bidirectional stitching wheel with a stitcher rotation axis.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT C DYE/Primary Examiner, Art Unit 1749